 JANET LYNN. INCJanet Lynn, Inc. and New York Coat, Suit, Dress,Rainwear & Allied Workers' Union, Interna-tional Ladies' Garment Workers' Union, AFL-CIO. Case 2-CA-18187February 12, 1982DECISION AND ORDERBY CHAIRMAN VAN I)D WATFIIR ANI)MEMBERS FANNING AND HUNTERUpon a charge filed on July 6, 1981, by NewYork Coat, Suit, Dress, Rainwear & Allied Work-ers' Union, International Ladies' Garment Workers'Union, AFL-CIO, herein called the Union, andduly served on Janet Lynn, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 2, issued a complaint on August 20,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding. Respondent thereafterfailed to file an answer to the complaint.On November 3, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based on Respondent's failureto file an answer. Subsequently, on November 4,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter failed to file a response to the Notice ToShow Cause and the allegations in the Motion forSummary Judgment accordingly stand uncontro-verted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.260 NLRB No. 27All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served on Re-spondent herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all of the allegations in the com-plaint shall be deemed to be admitted to be trueand shall be so found by the Board." Further, ac-cording to the uncontroverted allegations of theMotion for Summary Judgment, Respondent wasduly served with the complaint and notice of hear-ing on August 20, 1981, but failed to file ananswer. Thereafter, by letter of September 23,1981, which was duly served on Respondent, theGeneral Counsel informed Respondent that it in-tended to move for summary judgment since noanswer had been filed. However, the GeneralCounsel indicated that an answer could be filed byOctober 8, 1981, with an accompanying explana-tion for the delay in filing the answer. Respondenthas thereafter failed to file an answer and, as notedabove, Respondent has also failed to file a responseto the Notice To Show Cause. Accordingly, underthe rule set forth above, no good cause havingbeen shown for the failure to file an answer to thecomplaint, the allegations of the complaint aredeemed admitted and found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a New York corporation with its principaloffice and place of business in the Bronx, NewYork. Respondent is engaged in the manufactureand nonretail sales and distribution of ladies' cloth-ing and related products. Respondent, in the courseand conduct of its business operations, annuallyprovides services valued in excess of $50,000 tovarious enterprises within the State of New York,which are, in turn, directly engaged in interstatecommerce, meeting one of the Board's standardsfor the assertion of jurisdiction exclusive of indirectoutflow or indirect inflow.189 DECISIONS (OF NATIONAl. LABOR RELATIONS BOARDWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.11. TIHI LABOR ORGANIZAT'IION INVOL.VIDINew York Coat, Suit, Dress, Rainwear & AlliedWorkers' Union, International Ladies' GarmentWorkers' Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. 'THE UNFAIR LABOR PRACTICESOn or about June 29, 1981, Respondent, actingthrough its statutory supervisor and agent, Eliza-beth Figuero, at its Bronx, New York, facility, in-terrogated its employees concerning their member-ship in, activities on behalf of, and sympathy forthe Union, and also threatened its employees withdischarge if they joined, supported, or assisted theUnion. We find that by the aforesaid conduct Re-spondent has interfered with, restrained, and co-erced its employees in the exercise of the rightsguaranteed them under Section 7 of the Act andthat, by such conduct, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.On or about June 29, 1981, Respondent dis-charged its employee Carmen Cruz and since thatdate has failed and refuse to reinstate, or to offer toreinstate, her to her former position of employ-ment. Respondent discharged Cruz and has sincefailed to reinstate her, or to offer her reinstatement,because she joined, supported, or assisted theUnion, and in order to discourage employees fromengaging in union activities or other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection. By such conduct,Respondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasdiscriminated, and is discriminating, in regard tothe hire or tenure or terms or conditions of em-ployment of its employees, thereby discouragingmembership in a labor organization, and Respond-ent thereby has been engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1)of the Act.IV. 'THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of commercewithin the meaning of Section 2(6) and (7) of theAct.V. THE REMEI)YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(l), and Section 8(a)(3) and(1) of the Act, we shall order that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged andrefused to reinstate Carmen Cruz, we shall orderthat Respondent offer Cruz immediate and full re-instatement to her former position, or, if such posi-tion no longer exists, to a substantially equivalentposition without prejudice to her seniority andother rights and privileges previously enjoyed. Weshall also order that Respondent make CarmenCruz whole for any loss of pay she may have suf-fered because of her unlawful discharge, such back-pay to be computed in accordance with F. W.Woolworth Company, 90 NLRB 289 (1950), with in-terest to be computed as prescribed in Florida SteelCorporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAW1. Respondent, Janet Lynn, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By interrogating its employees about theirunion activities and by threatening its employeeswith discharge if they joined, supported, or assistedthe Union, Respondent violated Section 8(a)(l) ofthe Act.4. By discharging and refusing to reinstate em-ployee Carmen Cruz because she engaged in unionactivities, Respondent has interfered with, re-strained, and coerced employees in the exercise ofthe rights guaranteed them in Section 7 of the Act,and is discriminating in regard to the hire or tenureor terms or conditions of employment of its em-ployees, thereby discouraging membership in alabor organization, and, by such acts, Respondenthas violated Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.1 ( JANE-I LYNN. INC.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Janet Lynn, Inc., Bronx, New York, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning theirunion activities and threatening them with dis-charge if they support, join, or assist the Union.(b) Discharging and refusing to reinstate employ-ees because they engage in union activities.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will efffectuate the policies of theAct:(a) Offer Carmen Cruz immediate and full rein-statement to her former position, or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority and otherrights and privileges previously enjoyed and makeher whole for any loss of earnings she may havesuffered by paying her a sum of money to be deter-mined in accordance with the formula set forth inthe section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze andcompute the amount of backpay due under theterms of this Order.(c) Post at its Bronx, New York. facility copiesof the attached notice marked "Appendix."'I In the event that this Order is enforced hs a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hbOrder of the National l ahor Relations Hoard" shall read "Posted Pursu-ant to a Judgment of the United States Court iof Appeals Enforcing anllOrder of the National Labor Relations Board"Copies of said notice, on forms provided by theRegional Director for Region 2, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNo-ricEi To EMPI.OYEESPOST-EI BY ORDI-R OF THINATIONAIl LABOR REI.ArTIONs BOARDAn Agency of the United States GovernmentWI Will. NOT interrogate our employeesconcerning their union activities.W'I: Wil. NOT threaten our employees withdischarge if they support, join, or assist aunion.Wl Wil I. NOT discharge and refuse to rein-state our employees because they engage inunion activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE witt.L offer Carmen Cruz immediate andfull reinstatement to her former position, or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to herseniority and other rights or privileges previ-ously enjoyed, and w wii.. make her wholefor any loss of earnings she may have sufferedby reason of the discrimination against her,plus interest.JAN! I LYNN, INC.